Exhibit 10.2

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA

 

IN RE SYNTROLEUM CORP.

SHAREHOLDER LITIGATION

  

Case No. CJ-2013-5807

(Consolidated)

 

This Document Relates To:

ALL ACTIONS

  

ORDER GRANTING

PRELIMINARY APPROVAL OF

STIPULATION AND AGREEMENT OF

COMPROMISE, SETTLEMENT AND

RELEASE, AND SCHEDULING ORDER

RELATED THERETO

WHEREAS, the Parties have made application, pursuant to Oklahoma Stat., tit. 12,
§2023(E), for an Order approving the proposed Settlement in the above-captioned
action (the “Consolidated Action”) in accordance with the Stipulation and
Agreement of Compromise, Settlement and Release entered into by the Parties and
Sooner Holdings, Trust (f/k/a Syntroleum Corporation and Sooner Holdings, Inc.,
and hereinafter “Syntroleum”) on June 23, 2016 (the “Stipulation”), and for a
dismissal of the Consolidated Action on the merits with prejudice upon the terms
and conditions set forth in the Stipulation (the “Settlement”);

WHEREAS, the Stipulation contemplates certification by this Court of a Class in
the Consolidated Action, solely for purposes of settlement;

WHEREAS, the Court has read and considered the Stipulation and the accompanying
documents; and

WHEREAS, all Parties have consented to the entry of this Order;

NOW, THEREFORE, IT IS HEREBY ORDERED this 29 day of June, 2016 that

 

1



--------------------------------------------------------------------------------

1. Except for terms defined herein, the Court adopts and incorporates the
definitions in the Stipulation for purposes of this Order.

2. For purposes of the Settlement only, and pending the Settlement Hearing
(defined below), the Consolidated Action is provisionally certified as an
opt-out class action pursuant to Oklahoma Statutes, tit. 12, §§ 2023(A) and
2023(B)(3), on behalf of a class consisting of all holders of Syntroleum stock
(and all representatives thereof) who held Syntroleum stock at any time between
December 17, 2013 and the date of the filing of Syntroleum’s certificate of
dissolution with the Secretary of State of Delaware (June 11, 2014), excluding
any member that seeks timely exclusion or opt out pursuant to Paragraph 6
herein, the Defendants named in the Second Amended Consolidated Class Action
Petition or any of its predecessor petitions in this Consolidated Action or any
of the Actions consolidated herein, and any person, firm, trust, corporation, or
other entity related to or affiliated with any Defendant (the “Class”). For
purposes of the Settlement only, Plaintiff Thomas Victor shall be certified as
the representative of the Class, and Faruqi & Faruqi, LLP and Monteverde &
Associates, PC (“Plaintiffs’ Counsel”) shall be designated Class counsel.

3. A hearing (the “Settlement Hearing”) shall be held on October 3, 2016 at 1:30
pm in the Tulsa County Courthouse, 500 South Denver Avenue, Tulsa, Oklahoma
74103, to:

(a) Determine whether the provisional class action certification herein should
be made final;

(b) Determine whether the Settlement should be finally approved by the Court as
fair, reasonable, adequate, and in the best interests of the Class;

(c) Determine whether an Order and Judgment should be entered pursuant to the
Stipulation;

 

2



--------------------------------------------------------------------------------

(d) Consider Plaintiffs’ Counsel’s application for an award of attorneys’ fees
and expenses and Lead Plaintiff’s incentive award, and any objections to that
application; and

(e) Rule on such other matters as the Court may deem appropriate.

4. The Court reserves the right to adjourn the Settlement Hearing or any related
matter arising out of or connected with the Settlement, including the
consideration of the application for attorneys’ fees, without further notice of
any kind. The Court reserves the right to approve the Stipulation and the
Settlement, at or after the Settlement Hearing, with such modifications as may
be consented to and requested by the Parties and without further notice to the
Class, and retains jurisdiction over this Consolidated Action and all further
applications arising out of or connected with the proposed Settlement.

5. The Court approves, in form and content, the Notice of Pendency of Class
Action, Proposed Settlement of Class Action, Settlement Hearing and Right to
Appear (the “Notice”) attached as Exhibit B to the Stipulation and finds that
the mailing and distribution of the Notice substantially in the manner and form
set forth in this Order meets the requirements of Oklahoma Statutes, tit. 12, §§
2023, 2023.1, and due process, is the best notice practicable under the
circumstances, and shall constitute due and sufficient notice to all persons
entitled thereto.

(a) Within fourteen (14) days from this Order, Syntroleum or its designee shall
cause a copy of the Notice to be mailed by first-class mail to all holders of
record of Syntroleum stock on June 11, 2014 at their last-known address
appearing in the stock transfer records maintained by or on behalf of
Syntroleum. Publication of the notice shall also be made on a national wire
service and posted on the website for the Settlement Administrator. All record
holders who were not also the beneficial owners of the shares of the
Syntroleum’s common stock held by them shall be requested to forward the Notice
to the beneficial owners of those shares.

 

3



--------------------------------------------------------------------------------

Syntroleum or its designee shall use reasonable efforts to give notice to such
beneficial owners by (i) making additional copies of the Notice available to any
record holder who, before the Settlement Hearing, requests the same for
distribution to beneficial owners, or (ii) mailing additional copies of the
Notice to beneficial owners as reasonably requested by record holders who
provide names and addresses for such beneficial holders.

(b) At least ten (10) business days before the Settlement Hearing provided for
in Paragraph 3 of this Order, Syntroleum or its successor in interest shall file
proof, by affidavit, of such mailings.

6. Any person falling within the definition of the Class may, upon request, be
excluded from or “opt out” of the Class. Any such person must submit to the
Settlement Administrator a request for exclusion (“Request for Exclusion”), by
First-Class Mail, or hand-delivered such that it is received no later than ten
(10) calendar days before the Settlement Hearing. A Request for Exclusion must
be signed and state (a) the name, address, and telephone number of the person
requesting exclusion; (b) the person’s holdings in Syntroleum common stock on
December 17, 2013, the person’s holdings on June 11, 2014, and all transactions
between December 17, 2013 and June 11, 2014; (c) that the person wishes to be
excluded from the Class; and (d) the person agrees to cooperate with the
Settlement Administrator or designee thereof to provide all information
reasonable and necessary to effectively ensure their shares are excluded from
distributions from the Net Settlement Fund.

7. Any member of the Class who objects to the class action determination, the
Settlement, the Order and Final Judgment to be entered in the Consolidated
Action, and/or Plaintiffs’ Counsel’s application for fees and expenses or Lead
Plaintiff’s incentive award, or who otherwise wishes to be heard, may appear
personally or by counsel at the Settlement

 

4



--------------------------------------------------------------------------------

Hearing and present evidence or argument that may be proper and relevant.
Provided, however, that no member of the Class shall be entitled to object to
the Settlement, or to the Order and Final Judgment, or to the award of
attorneys’ fees and expenses to Plaintiffs’ Counsel, or to be heard at the
Settlement Hearing, and no briefs, pleadings, or other documents submitted by or
on behalf of any member of the Class shall be considered by the Court, except by
Order of the Court for good cause shown, unless, not later than ten (10) days
before the Settlement Hearing, copies of (a) a written objection identifying the
name, address, and telephone number of the objector and, if represented, their
counsel, (b) proof of membership in the Class, (c) a written, detailed statement
of such person’s specific objections to any matter before the Court, the grounds
for such objections, and whether the person desires to appear in person and be
heard at the Settlement hearing, and (d) all documents and writings such person
desires the Court to consider and/or intends to rely upon at the Settlement
Hearing, are filed with this Court and, on or before such filing, served by hand
or by overnight mail upon all of the following counsel: Nadeem Faruqi, Faruqi &
Faruqi, LLP, 685 Third Ave., 26th Floor, New York, NY 10017; Juan E. Monteverde,
Monteverde & Associates PC, The Empire State Building 350 Fifth Avenue, 59th
Floor, New York, NY 10118; Jack Brown, Jones Gotcher, 3800 First Place Tower, 15
East Fifth Street, Tulsa, OK 74103-4309; Mary Quinn Cooper, McAfee & Taft, P.C.,
1717 S. Boulder, Suite 900, Tulsa, OK 74119; Beth I.Z. Boland, Foley & Lardner
LLP, 111 Huntington Ave., Suite 2600, Boston, MA 02199-7610; David L. Bryant,
GableGotwals, 100 ONEOK Plaza, 100 West Fifth Street, Tulsa, OK 74103-4217;
Bruce A. Ericson, Pillsbury Winthrop Shaw Pittman LLP, Four Embarcadero Center,
22nd Floor, P.O. Box 2824, San Francisco, CA 94126-2824. Any person who fails to
object in the manner provided above shall be deemed to have waived the right to
object (including any right of appeal) and shall be forever barred from raising
such objection in this Consolidated Action or in any other action or proceeding.

 

5



--------------------------------------------------------------------------------

8. Any objections to the Settlement or application for attorneys’ fees and
expenses shall be filed and served no later than ten (10) days before the
Settlement Hearing. Plaintiffs shall file and serve their opening brief in
support of the Settlement and their application for attorneys’ fees and expenses
no later than twenty-one (21) days before the Settlement Hearing.

9. Upon plaintiffs’ application for attorneys’ fees and expenses, the Court
shall consider whether to appoint an attorney to represent the class on the
issues of the amount of fees or to refer the matter to a referee, pursuant to
Oklahoma Statutes, tit. 12, § 2023(G)(4)(c)-(d).

10. If the Court approves the Settlement provided for in the Stipulation
following the Settlement Hearing, judgment shall be entered substantially in the
form attached as Exhibit C to the Stipulation.

11. In the event that: (a) the Court declines, in any material respect, to enter
Exhibit C to the Stipulation and any one of the Parties fails to consent to the
entry of another form of order in lieu thereof; (b) the Court disapproves the
Settlement proposed in the Stipulation, including any amendments thereto agreed
upon by all of the parties thereto; (c) the Court approves the Settlement
proposed in the Stipulation or any amendment thereto approved by all of the
parties thereto, but such approval is reversed or substantially modified on
appeal and such reversal or modification becomes final by a lapse of time or
otherwise; or (d) all Defendants withdraw from the Stipulation under paragraph
10 thereof; then, in any of such events, the Stipulation, the Settlement
proposed in the Stipulation (including any amendments

 

6



--------------------------------------------------------------------------------

thereof), the provisional Class certification herein, any actions taken or to be
taken with respect to the Settlement proposed in the Stipulation, and the Order
and Judgment to be entered shall be of no further force or effect, shall be null
and void, and the proposed Settlement shall not be deemed to prejudice in any
way the position of any party with respect to the litigation, and, consistent
with the applicable evidentiary rules, neither the existence of the Disclosure
MOU or the Stipulation nor their respective contents, nor the occurrence of the
Mediation or other negotiations between or among the Parties regarding
settlement of the Consolidated Action, shall be admissible in evidence or shall
be referred to for any purpose in the Consolidated Action or in any other
proceedings, and the Disclosure MOU shall remain in force and effect, and the
Parties shall be returned to their litigation positions status quo ante the date
of the execution of the Stipulation, and the Parties may request the entry of a
new Scheduling Order. No party shall be entitled to recover any costs, fees, or
expenses incurred in connection with the preparation or implementation of the
Disclosure MOU or the Stipulation.

12. The Stipulation, and any negotiations, statements, or proceedings in
connection therewith, shall not be construed or deemed to be evidence of a
presumption, concession, or admission by any Released Person or any other person
of any fault, liability, or wrongdoing as to any facts or claims alleged or
asserted in the Consolidated Action or otherwise, or that Plaintiffs or
Plaintiffs’ Counsel, the Class, or any present or former stockholders of
Syntroleum, or any other person, has suffered any damage attributable in any
manner to any Released Person. The Stipulation, and any negotiations,
statements, or proceedings in connection therewith, shall not be offered or
admitted in evidence or referred to, interpreted, construed, invoked, or
otherwise used by any person for any purpose in the Consolidated Action or
otherwise, except as may be necessary to enforce or obtain Court approval of the
Settlement.

 

7



--------------------------------------------------------------------------------

13. All proceedings in the Consolidated Action are hereby stayed and suspended
until further order of this Court, and the Individual Defendants’ request to
withdraw, without prejudice, their pending motion to dismiss is hereby granted.
Pending final determination of whether the Settlement should be approved,
Plaintiffs and all members of the Class, and any of them, are hereby barred and
enjoined from asserting, commencing, prosecuting, assisting, instigating, or in
any way participating in the commencement or prosecution of any action or other
proceeding asserting any Settled Claims, either directly, representatively,
derivatively, or in any other capacity.

14. The Court may, for good cause, extend any of the deadlines set forth in this
Order without further notice to Class members.

Dated: June 29, 2016.

 

By:  

/s/ Deputy County Clerk

Deputy County Clerk

 

/s/ Linda G. Morrissey

Linda G. Morrissey, District Judge

/s/ Wesley Pebsworth

Wesley Pebsworth

for the REG Defendants

/s/ Beth Boland

Beth Boland

for Individual Defendants & Syntroleum

/s/ Alison A. Verret #20741

Alison A. Verret

for Individual Defendants & Syntroleum

/s/ Juan Monteverde

Juan Monteverde,

for Plaintiff

/s/ Jack S. Brown

Jack S. Brown,

Plaintiff’s Liaison

 

8